            Case 2:18-cv-02161-JAD-PAL Document 22 Filed 01/17/19 Page 1 of 6



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     HENRY C. DARMSTADTER
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044-0683
 5
     Telephone: (202) 307-6481
 6   Facsimile: (202) 307-0054
     E-mail: henry.c.darmstadter@usdoj.gov
 7
     Of Counsel
 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
     Attorneys for the United States of America
10
                             IN THE UNITED STATES DISTRICT COURT
11                                FOR THE DISTRICT OF NEVADA
                                      SOUTHERN DIVISION
12
      GENWORTH LIFE AND ANNUITY                        )
13
      INSURANCE COMPANY, a Delaware                    )     Case No. 2:18-cv-02161-JAD-PAL
14    Corporation,                                     )
                                                       )     STIPULATION TO CONTINUE
15               Plaintiff,                            )     RULE 26 (AND L.R. 26-1)
                                                       )     REQUIRMENTS IN LIGHT OF
16    vs.                                              )     LAPSE IN APPROPRIATION
                                                       )
17    JACLYN R. HAFTER, an individual; J.H, a          )
      minor; G.H., a minor; BRANDON PHILLIPS, )
18    as Trustee of the Jacob Hafter Trust dated April )
      17, 2018, THE UNITED STATES OF                   )
19    AMERICA, acting through the Internal             )
      Revenue Service, and DOES 1-5,                   )
20
                                                       )
21               Defendants.                           )
                                                       )
22    _______________________________________)

23          COMES NOW, plaintiff Genworth Life and Annuity Insurance Company, defendant

24   Jaclyn R. Hafter, defendant Brandon Phillips, as trustee of the Jacob Hafter Trust dated April 17,

25   2018 and defendant United States of America, on behalf of the Internal Revenue Service, an

26

28                                                   1
            Case 2:18-cv-02161-JAD-PAL Document 22 Filed 01/17/19 Page 2 of 6



 1   agency of the United States Department of the Treasury, by and through undersigned counsel,

 2   and hereby submit the following Stipulation to continue the Rule 26 and Local Rule 26-1

 3   requirements due to the lapse in appropriations:
 4          This Interpleader Action arises from a dispute among the defendants as to their respective
 5
     entitlement to death benefits payable on a life insurance policy issued by plaintiff, Genworth Life
 6
     and Annuity Insurance Company (hereinafter “Genworth”). On or about November 13, 2000,
 7
     Genworth issued a life insurance policy (hereinafter “Policy”) on the life of the Decedent (Jacob
 8
     L. Hafter) with a stated death benefit of $250,000. This action is related to another interpleader
 9
     action currently pending in this district court, ReliaStar Life Insurance Company v. Jaclyn R.
10
     Hafter, et al., Case No. 2:18-cv-01166-APG-NJK. The ReliaStar action pertains to the proceeds
11
     of another insurance policy issued on the life of Jacob L. Hafter.
12
            At the end of the day on December 21, 2018, the appropriations act that had been funding
13

14   the Department of Justice expired and appropriations to the Department lapsed. The Department

15   does not know when funding will be restored by Congress. Absent an appropriation, Department

16   of Justice attorneys are prohibited from working, even on a voluntary basis, except in very

17   limited circumstances, including “emergencies involving the safety of human life or the

18   protection of property.” 31 U.S.C. § 1342.
19          All of the defendants except two minors (J.H. and G.H.) have filed answers in this case
20
     (ECF Nos. 5, 7, 15, and 20). The Court has directed that the parties file a Discovery Plan and
21
     Scheduling Order under L.R. 26-1 by February 1, 2019.
22
            In light of the lapse in appropriations, the parties stipulate and agree that the Rule 26 and
23
     L.R. 26-1 requirements be continued and that the parties file a Discovery Plan and Scheduling
24
     Order on or before March 4, 2019.
25

26

28                                                      2
           Case 2:18-cv-02161-JAD-PAL Document 22 Filed 01/17/19 Page 3 of 6



 1   DATED: January 17, 2019                   /s/Henry C. Darmstadter
                                               HENRY C. DARMSTADTER
 2                                             Trial Attorney, Tax Division
                                               U.S. Department of Justice
 3                                             P.O. Box 683 Ben Franklin Station
                                               Washington, D.C. 20044-0683
 4                                             (202) 307-6481
 5
                                               Of Counsel
 6                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 7                                             Attorneys for the United States

 8   DATED: January 17, 2019                   /s/Jennifer K. Hostetler
                                               JENNIFER K. HOSTETLER
 9                                             Lewis Roca Rothgerber Christie LLP
                                               3993 Howard Hughes Pkwy.
10                                             Suite 600
                                               Las Vegas, NV 89169
11                                             702-464-2624
12                                             Attorneys for Plaintiff Genworth Life and
                                               Annuity Insurance Company
13

14
     DATED: January 17, 2019                   /s/Cary Colt Payne
15                                             CARY COLT PAYNE
                                               Cary Colt Payne, CHTD.
16                                             700 S. Eighth Street
                                               Las Vegas, NV 89101
17                                             702-383-9010

18                                             Attorney for Defendant Brandon Phillips, as
                                               trustee of the Jacob Hafter Trust dated April
19                                             17, 2018
20
     DATED: January 17, 2019                   /s/Alexander G. LeVeque
21                                             ALEXANDER G. LEVEQUE
                                               STEVEN E. HOLLINGSWORTH
22                                             Solomon Dwiggins & Freer, Ltd.
                                               Cheyenne West Professional Center
23                                             9060 W. Cheyenne Avenue
     IT IS SO ORDERED this 18th                Las Vegas, NV 89129
24   day of January, 2019.                     702-589-3502

25                                             Attorneys for defendant Jaclyn R. Hafter
     ________________________
26
     Peggy A. Leen
28   United States Magistrate Judge        3
            Case 2:18-cv-02161-JAD-PAL Document 22 Filed 01/17/19 Page 5 of 6



 1                                     CERTIFICATE OF SERVICE

 2   I hereby certify that on this 17th day January 2019, I electronically filed the foregoing

 3   STIPULATION TO CONTINUE RULE 26 (AND L.R. 26-1) REQUIRMENTS IN LIGHT

 4   OF LAPSE IN APPROPRIATION with the Clerk of Court using the CM/ECF system, which
 5   will send notification of such filing to the following:
 6

 7   Jennifer K. Hostetler
     Lewis Roca Rothgerber Christie LLP
 8   3993 Howard Hughes Pkwy.
     Suite 600
 9   Las Vegas, NV 89169
10   702-464-2624
     Fax: 702-949-8398
11   Email: jhostetler@lrrc.com
12   Alexander G LeVeque
     SOLOMON DWIGGINS & FREER, LTD.
13
     9060 W. Cheyenne Avenue
14   Las Vegas, NV 89129
     (702) 853-5483
15   Fax: (702) 853-5485
     Email: aleveque@sdfnvlaw.com
16

17
     Joshua M Hood
18   Lincoln, Gustafson & Cercos
     3960 Howard Hughes Pkwy., Ste. 200
19   Las Vegas, NV 89169
20
     702-257-1997
     Email: jhood@lgclawoffice.com
21
     Mark A. Solomon
22   SOLOMON DWIGGINS & FREER, LTD.
     9060 W. Cheyenne Avenue
23   LAS VEGAS, NV 89129
24   702-853-5483
     Fax: 702-853-5485
25   Email: msolomon@sdfnvlaw.com
26

28                                                     5
          Case 2:18-cv-02161-JAD-PAL Document 22 Filed 01/17/19 Page 6 of 6



 1   Steven E. Hollingworth
     Solomon Dwiggins & Freer, Ltd
 2
     9060 W. Cheyenne Avenue
 3   Las Vegas, NV 89129
     702-853-5483
 4   Fax: 702-853-5485
     Email: Shollingworth@sdfnvlaw.com
 5

 6
     Cary Colt Payne
     Cary Colt Payne, CHTD.
 7   700 S. Eighth Street
     Las Vegas, NV 89101
 8   702-383-9010
     Fax: 702-383-9049
 9
     Email: carycoltpaynechtd@yahoo.com
10

11
                                          /s/ Henry C. Darmstadter
12                                        HENRY C. DARMSTADTER III
                                          Trial Attorney
13                                        United States Department of Justice, Tax Division

14

15

16

17

18

19

20

21

22

23

24

25

26

28                                           6
